DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

4.	Claims 1, 2, 5, 6, 8-10, 13-15 and 16-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bong (WO 2018088758)
As to claim 1, Bong discloses in an apparatus and method for controlling a dangerous flow of a continuous stream for responding to a sudden occurrence of a dangerous section including a traffic accident section having claimed:
a.	an emergency vehicle siren system, comprising: one or more emergency lights; a siren; and a controller including a processor and memory, the memory encoding instructions which, when executed by the processor, cause the controller to modify a sound of the siren based upon a context of the vehicle, the context including at least one of a speed and location of the vehicle read on Page 2, Para. 6, (when a plurality of auxiliary alarm devices including auxiliary alarm lights and an alarm sound generating device are installed at the spaced points at the set intervals for each set danger section on the continuous flow road, the vehicle detectors are stored at the points for each set dangerous section on the continuous flow road. The plurality of auxiliary alerts are classified according to a number of different forward traffic situation information according to the vehicle speed passing through the detection area, specifically, according to a traffic activity, a vehicle delay (or slow motion), or a vehicle congestion (or accident). It provides each device to the rear vehicle to process the traffic situation in front of the vehicle, and the flashing operation and the alarm sound generating device, in particular, the siren alarm operation of the plurality of auxiliary alarm devices for each of the forward traffic situation information. Differently control, i.e., when the vehicle is delayed, the first setting auxiliary alarm light specifically lights up a yellow light and In particular, the alarm sound generating device drives the siren, while the second setting auxiliary alarm light lights up a red light when the vehicle is stopped, and the alarm sound generating device is driven in an emergency mode to control differently).
As to claim 2, Bong further discloses:
a.	instructions which, when executed by the processor, cause the controller to modify the sound of the siren based upon a collision threat read on Page 6, Para. 1, (for each point of danger section, according to the speed of the vehicle passing through the detection area of the vehicle detector, the traffic information, vehicle delay (or slow motion), and traffic jam (or accidental situation) are specifically defined according to a number of different forward traffic information. According to each of the plurality of auxiliary alarms to provide a plurality of auxiliary alarms in front of the traffic situation provided to the rear of the vehicle, processing, and the flashing operation and the alarm sound generating device of the auxiliary alarms such as a plurality of auxiliary alarms for each forward traffic situation information The alarm sound generation operation of the siren is controlled differently, that is, when the vehicle is delayed, the first setting auxiliary alarm light is specifically, a yellow light. The alarm sound generating device in the alert mode is specifically turned on, while the siren is driven, while the second set auxiliary alarm light is specifically turned on when the vehicle is stopped, and the alarm sound generating device is driven in the emergency mode, thereby controlling differently. 
As to claim 5, Bong further discloses:
a.	instructions which, when executed by the processor, cause the controller to announce the collision threat read on Page 8, Para 5, (when the function and hierarchical information of the continuous flow road currently being used is a highway, the first setting auxiliary warning light such as yellow light, vehicle delay and slow motion (set vehicle speed: 40 to 80 km/h): yellow light And warning sound generators, ie, alert mode siren, traffic jams and accidents (set vehicle speed: less than 40 km/h): second set auxiliary alarm light, ie red light (flashing operation) and alarm sound generator, ie emergency mode siren To drive). 
As to claim 6, Bong further discloses:
a.	instructions which, when executed by the processor, cause the controller to use video or radar data to quantify the collision threat read on Page 9, Para. 5, (the alarm device includes an emergency key, a display unit, and a camera, and in accordance with an embodiment, the dangerous situation control device according to an embodiment receives the emergency key signal and the auxiliary alarm device). 
As to claim 8, Bong further discloses:
a.	instructions which, when executed by the processor, cause the controller to focus the siren in a particular direction associated with the collision threat read on Page 2, Para. 6, (The plurality of auxiliary alerts are classified according to a number of different forward traffic situation information according to the vehicle speed passing through the detection area, specifically, according to a traffic activity, a vehicle delay (or slow motion), or a vehicle congestion (or accident). It provides each device to the rear vehicle to process the traffic situation in front of the vehicle, and the flashing operation and the alarm sound generating device, in particular, the siren alarm operation of the plurality of auxiliary alarm devices for each of the forward traffic situation information. Differently control, i.e., when the vehicle is delayed, the first setting auxiliary alarm light specifically lights up a yellow light and In particular, the alarm sound generating device drives the siren, while the second setting auxiliary alarm light lights up a red light when the vehicle is stopped, and the alarm sound generating device is driven in an emergency mode to control differently).
As to claim 9, the claim is interpreted and rejected as to claim 1.
As to claim 10, the claim is interpreted and rejected as to claim 2.
As to claim 13, the claim is interpreted and rejected as to claim 5.
As to claim 14, the claim is interpreted and rejected as to claim 6.
As to claim 15, the claim is interpreted and rejected as to claim 6.
As to claim 17, the claim is interpreted and rejected as to claim 8.
As to claim 18, the claim is interpreted and rejected as to claim 1.
As to claim 19, the claim is interpreted and rejected as to claim 2.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 4, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of Chacon (US 20150127212).
As to claim 3, Bong is silent to explicitly disclose wherein the controller increases a volume of the siren based upon the collision threat.
However, Chacon in a group of sensors and a warning system for use in a vehicle teaches:
a.	wherein the controller increases a volume of the siren based upon the collision threat read on ¶ 0037, (likelihood of a rollover increases, while they can become quieter and less severe as the likelihood of a rollover decreases. They can also remain the same or change as a siren or buzzer is going off. For example, and without limitation, the volume of a siren or a buzzer can increase in tone as it becomes more likely that a vehicle will roll over. If the siren or buzzer has been activated, and as rollover becomes more imminent, the siren or buzzer can take on a sound that varies in pitch, cadence and tone that becomes more pronounced. In a further embodiment, and without limitation, when a parameter associated with a threat of a rollover is determined by the device, a slow, low volume beeping occurs wherein the beeping speeds up in cadence and the volume and tone increase as rollover becomes more imminent). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dynamic safety system of Chacon in order to provide louder sound to indicate the possibility of a siren and the urgency of the situation, as well as generally longer in duration to ensure that the vehicle captures/attract surrounding attention.
As to claim 4, Chacon further teaches:
a.	wherein the controller decreases a volume of the siren after the collision threat is mitigated read on ¶ 0037, (likelihood of a rollover increases, while they can become quieter and less severe as the likelihood of a rollover decreases. They can also remain the same or change as a siren or buzzer is going off. For example, and without limitation, the volume of a siren or a buzzer can increase in tone as it becomes more likely that a vehicle will roll over. If the siren or buzzer has been activated, and as rollover becomes more imminent, the siren or buzzer can take on a sound that varies in pitch, cadence and tone that becomes more pronounced. In a further embodiment, and without limitation, when a parameter associated with a threat of a rollover is determined by the device, a slow, low volume beeping occurs wherein the beeping speeds up in cadence and the volume and tone increase as rollover becomes more imminent).
As to claim 11, the claim is interpreted and rejected as to claim 3.
As to claim 12, the claim is interpreted and rejected as to claim 4.
As to claim 20, the claim is interpreted and rejected as to claim 3.



8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of Ichikawa (KR 101558255 B1)
As to claim 7, Bong is silent to explicitly disclose the cause the controller to access a profile of the vehicle stored in the memory, the profile defining a type of vehicle.
However, Ichikawa in an automatic driving system teaches:
a.	cause the controller to access a profile of the vehicle stored in the memory, the profile defining a type of vehicle read on ¶ 0058, (based on the images taken by the camera, the obstacle information from the radar, or the obstacle information from the LIDAR system. Specifically, the environment recognition unit 12 recognizes obstacles (immovable obstacles and movable obstacles) around the vehicle M based on the image information from the camera, the obstacle information from the radar, or the obstacle information from the LIDAR system. When a vehicle (other vehicle) is recognized as an obstacle, the environment recognition unit 12 recognizes the type of the recognized vehicle. As the type of the vehicle, the environment recognition unit 12 recognizes here, for example, whether the vehicle is an emergency vehicle (a police car, an ambulance, a fire-fighting vehicle, or the like) or a vehicle other than an emergency vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the automatic driving system of Ichikawa in order to detect the conditions outside the vehicle whether the vehicle is an emergency vehicle (a police car, an ambulance, a fire-fighting vehicle, or the like) or a vehicle other than an emergency vehicle.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of Choi (KR 101558255 B1)
As to claim 16, Bong is silent to explicitly disclose the camera or radar sensor is integrated into a light bar of the emergency vehicle.
However, Choi in a vehicle beacon light security camera system teaches:
a.	wherein the camera or radar sensor is integrated into a light bar of the emergency vehicle read on Abstract, (relates to a vehicle emergency light, and security camera system capable of performing various functions such as recognizing a license plate by integrally installing a camera in an emergency light assembly of a vehicle roof. The vehicle emergency light and security camera system comprises: a housing of a plate form; a security camera device arranged on an edge of a lower end of the housing to monitor and record the surroundings of a vehicle in all directions; an emergency light device including a plurality of light emitting devices, mounted on an upper end of the housing; and a control device synchronizing and controlling a movement of the emergency light device and the security camera device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the vehicle emergency light, and security camera system of Choi in order to provide an integrally formed and form at least one beacon light display portion having at least one hue to provide a wide angle view to the camera.

Citation of pertinent Prior Arts
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	


Conclusion
11.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689